McCarthy, J.
Appeal from a decision of the Workers’ Compensation Board, filed September 22, 2008, which ruled that claimant had no further causally related disability.
Claimant sustained a compensable injury to her neck, back, shoulders and left knee in February 2005. The employer thereafter controverted the claim based upon the results of an independent medical examination in 2007. Ultimately, a Workers’ Compensation Law Judge determined that claimant had no further causally related disability. The Workers’ Compensation Board affirmed, finding no causally related disability subsequent to March 14, 2007. Claimant now appeals.
We affirm. It is well settled that “[s]o long as the Board’s determination is supported by substantial evidence it will be upheld” (Matter of Gilman v Champlain Val. Physicians Hosp., 23 AD3d 860, 861 [2005]; accord Matter of Dimitriadis v One Source, 53 AD3d 704, 705 [2008]). Moreover, “it is within the Board’s discretion to resolve conflicting medical opinions” (Matter of Pearson v Bestcare, 48 AD3d 862, 863 [2008], lv denied 10 NY3d 715 [2008]; accord Matter of Bonner v Brownell Steel, Inc., 57 AD3d 1329, 1330 [2008]). Here, although claimant’s chiropractor testified that claimant suffers from a causally related permanent partial disability, both her treating physician of over 20 years and the employer’s medical expert opined that claimant does not suffer from a work-related disability. As the Board is entitled to credit the opinions of the treating physician and the employer’s expert, we conclude that the Board’s determination is supported by substantial evidence and it will not be disturbed, despite evidence in the record which might support a contrary conclusion (see Matter of Pearson v Bestcare, 48 AD3d at 863; Matter of Curatolo v Sofia Fabulous Pizza, 41 AD3d 1049, 1051 [2007]).
Mercure, J.E, Spain, Malone Jr. and Kavanagh, JJ, concur. Ordered that the decision is affirmed, without costs.